                                        Exhibit A
     Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 1 of 42




                                    EXHIBIT A
                            LIST OF ATTORNEYS/PARTIES

1.     Chad T. Wilson
       Thomas J. Landry
       CHAD T WILSON LAW FIRM PLLC
       455 East Medical Center Blvd., Suite 555
       Webster, Texas 77598
       (832) 415-1432 – Telephone
       (281) 940-2137 – Facsimile
       tlandry@cwilsonlaw.com
       cwilson@cwilsonlaw.com
       eservice@cwilsonlaw.com
       Attorneys for Plaintiff

2.     Dale M. “Rett” Holidy
       rholidy@germer.com
       James A. Tatem, III
       jtatem@germer.com
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       (713) 650-1313 – Telephone
       (713) 739-7420 – Facsimile
       Attorneys for Defendant

                            INDEX OF DOCUMENTS FILED
                              WITH REMOVAL ACTION

                          JOE HUGHES VS. STATE FARM LLOYDS

              (a)    Plaintiff’s Original Petition
              (b)    Return Citation for State Farm
              (c)    Notice of Nonsuit of Allen Robertson
              (d)    Defendant State Farm Lloyds’ Original Answer
              (e)    Docket Sheet
                                          Exhibit A
     Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 2 of 42
                                                                                             Received and E-Filed for Record
                                                                                                          7/2/2019 9:47 AM
                                                                                                  Melisa Miller, District Clerk
                                                                                                 Montgomery County, Texas
                                                                                               Deputy Clerk, Deven Maropis
                                         19-07-09080
                            CAUSE NO. - - - - - - - - - - - -

JOE HUGHES,                                       §             IN THE JUDICIAL COURT OF
                                                  §
       Plaintiff,                                 §
                                                  §
V.                                                §
                                                  §              MONTGOMERY COUNTY, TEXAS
STATE FARM LLOYDS                                 §
AND ALLEN ROBERTSON,                              §
                                                  §         Montgomery County - 284th Judicial District Court
                                                  §
       Defendants.                                §              - - - DISTRICT COURT



                         PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                                 AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Joe Hughes, ("Plaintiff"}, and files Plaintiff's Original Petition, Jury

Demand, and Request for Disclosure, complaining of State Farm Lloyds ("State Farm"} and Allen

Robertson ("Robertson"} (or collectively "Defendants"} and for cause of action, Plaintiff

respectfully shows the following:

                                 DISCOVERY CONTROL PLAN

1.      Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                               PARTIES

2.       Plaintiff, Joe Hughes, resides in Montgomery County, Texas.

3.       Defendant, State Farm Lloyds, is a Texas insurance company engaged in the business of

         insurance in the State of Texas. Plaintiff requests service of citation upon State Farm

         Lloyds through its registered agent for service: Corporation Services Company 211 East

         7th Street, Suite 620, Austin, Texas 78701. Plaintiff requests service at this time.
                                           Exhibit A
     Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 3 of 42




4.       Defendant Allen Robertson is an individual resident of San Antonio, Texas. Robertson

        may be served with citation at the address listed with the Texas Department of Insurance:

        24927 Birdies Green, San Antonio, Texas 78258. Plaintiff requests service at this time.

                                           JURISDICTION

5.      The Court has jurisdiction over State Farm because this Defendant engages in the business

        of insurance in the State of Texas, and the causes of action arise out of State Farm's

        business activities in the state, including those in Montgomery County, Texas, with

        reference to this specific case.

6.      The Court has jurisdiction over Robertson because this Defendant engages in the business

        of adjusting insurance claims in the State of Texas, and the causes of action arise out of

        this Defendant's business activities in the State of Texas, including those in Montgomery

        County, Texas, with reference to this specific case.

                                              VENUE

7.      Venue is proper in Montgomery County, Texas because the insured property is located in

        Montgomery County, Texas, and all or a substantial part of the events giving rise to this

        lawsuit occurred in Montgomery County, Texas. TEX. CIV. PRAC. & REM. CODE§ 15.032.

                                               FACTS

8.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

9.      Plaintiff owns an State Farm Lloyds honieowner's insurance policy, number 53-BZ-E162-

        8 ("the Policy"). At all relevant times, Plaintiff owned the insured premises located at



                                                 2
                                        Exhibit A
  Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 4 of 42




      24773 Beulah Lane Montgomery, Texas 77316 ("the Property").

10.   State Farm or its agent sold the Policy, insuring the Property, to Plaintiff. State Farm or

      its agent represented to Plaintiff that the Policy included wind ~nd hailstorm coverage for

      damage to Plaintiff's home. State Farm has refused the full extent of that coverage

      currently owed to Plaintiff.

11.   On or about March 18, 2018, the Property sustained extensive damage resulting from a

      severe storm that passed through the Montgomery, Texas area.

12.   In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to State Farm

      against the Policy for damage to the Property.        State Farm assigned claim number

      536652245 to Plaintiff's claim.

13.   Plaintiff asked State Farm to cover the cost of damage to the Property pursuant to the

      Policy.

14.   Damaged areas of the property include, but are not limited to the roof, vents and

      flashings. The storm compromised the integrity of the roof allowing water to enter,

      causing water damage to the following areas of the interior: dining room, kitchen,

      hallway, master bedroom and laundry room.

15.   State Farm assigned or hired Robertson to adjust the claim.

          a. Robertson had a vested interest in undervaluing the claims assigned to him by

                State Farm in order to maintain his employment. The disparity in the number of

                damaged items in his report compared to that of Plaintiffs Third-Party Adjuster's

                is evidence of fraud on the part of Robertson. The valuation of damages that were



                                                3
                                        Exhibit A
  Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 5 of 42




              included in Robertson's report compared to Plaintiff's Third-Party Adjuster's is

              also evidence of fraud on the part of Robertson.

         b. Furthermore, Robertson was aware of Plaintiff's deductible before visiting the

              Property to conduct the inspection. Robertson had advanced knowledge of what

              amount of damages he needed to find in order to either deny the claim or find the

              claim below the deductible.

         c.   Robertson made misrepresentations as to the amount of damage Plaintiff's

              Property sustained as well as misrepresentations regarding how much it would

              cost to repair the damage to Plaintiff's Property.

         d. Robertson made further misrepresentations to Plaintiff during his inspection.

              Robertson used his expertise to fabricate plausible explanations for why visible

              damage to Plaintiff's Property would not be covered under the policy. Such

              misrepresentations include damage to the Property owing from wear and tear,

              damage from a previous claim, and damage of a type not consistent with the type

              of claim that was made.

16.   State Farm, through its agents, namely Robertson, conducted a substandard and

      improper inspection and adjustment of the Property, which yielded grossly inaccurate

      and unrealistic assessments of the cause, extent, and dollar amount of damage to the

      Property.

17.   The initial adjustment of the claim occurred on or around February 5, 2019. Robertson

      found that there was no damage from a covered peril to the roof of the property.



                                               4
                                        Exhibit A
  Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 6 of 42




18.   After application of the policy deductible, Plaintiff was left without adequate recovery to

      complete proper repairs on Plaintiff's home

19.   To date, Plaintiff has received $0.00 for damage to Plaintiff's Property. The damage to

      Plaintiff's Property is currently estimated at $79,317.07.

20.   Since due demand was made on April 18, 2019, State Farm has not communicated that

      any future settlements or payments would be forthcoming to pay for the entire loss

      covered under the Policy, nor did it provide any explanation for failing to settle Plaintiff's

      claim properly.

21.   As stated above, Defendants failed to assess the claim thoroughly.              Based upon

      Defendants' grossly unreasonable, intentional, and reckless failure to investigate and

      adjust the claim properly, State Farm failed to provide full coverage due under the Policy.

22.   As a result of State Farm's failure to provide full coverage, along with State Farm's delay

      tactics to avoid reasonable payment to Plaintiff, Plaintiff has suffered damages.

23.   State Farm failed to perform its contractual duties to Plaintiff under the terms of the

      Policy. Specifically, State Farm refused to pay the full proceeds of the Policy, although

      due demand was made for an amount sufficient to cover repairs to the damaged

      Property, and all conditions precedent to recover upon the Policy were accomplished by

      Plaintiff.

24.   Defendants' misrepresentations, unreasonable delays, and continued denials constitute

      a breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

      Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of



                                                5
                                       Exhibit A
  Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 7 of 42




      the insurance contract between State Farm and Plaintiff.

25.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060{a)(1). Defendants have not attempted to

      settle Plaintiff's claim in a fair manner, even though Defendants were aware of their

      liability to Plaintiff under the Policy. Specifically, Defendants have failed to timely pay

      Plaintiff's coverage due under the Policy.

26.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060{a)(2)(A). Defendants failed to provide

      Plaintiff a reasonable explanation for not making the full payment under the terms of the

      Policy.

27.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(4). Defendants refused to provide full

      coverage due to Plaintiff under the terms of the Policy. Specifically, State Farm, through

      its agents, servants, and representatives, namely Robertson, performed an outcome-

      oriented investigation of Plaintiff's claim, which resulted in a biased, unfair, and

      inequitable evaluation of Plaintiff's losses on the Property.

28.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Prompt

      Payment of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or

      deny Plaintiff's full claim within the statutorily mandated time after receiving all necessary

      information.

29.   Defendants' conduct constitutes a violation of the Texas Insurance Code, Prompt



                                                6
                                       Exhibit A
  Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 8 of 42




      Payment of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations

      under the Texas Insurance Code regarding timely payment of the claim. Specifically,

      Defendants have delayed payment of Plaintiff's claim longer than allowed, and Plaintiff

      has not received full payment for the claim.

30.   Defendants' wrongful acts and omissions forced Plaintiff to retain the professional

      services of the attorneys and law firm representing them with respect to these causes of

      action.



                CAUSES OF ACTION AGAINST DEFENDANT STATE FARM LLOYDS

                                    BREACH OF CONTRACT

31.   All allegations above are incorporated herein.

32.   State Farm is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

      intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

      that the breach of the statutory duties constitutes the foundation of an intentional breach

      of the insurance contract between State Farm and Plaintiff.

33.   State Farm's failure and/or refusal to pay adequate coverage as obligated under the terms

      of the Policy, and under the laws of the State of Texas, constitutes a breach of the

      insurance contract with Plaintiff.

                   NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES

34.   All allegations above are incorporated herein.




                                                7
                                       Exhibit A
  Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 9 of 42




35.   State Farm's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.0G0(a}. All violations under this article are

      actionable by TEX. INS. CODE §541.151.

36.   State Farm's unfair settlement practice of misrepresenting to Plaintiff material facts

      relating to coverage constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a}(l}.

37.   State Farm's unfair settlement practice of failing to attempt in good faith to make a

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060{a}(2}(A}.

38.   State Farm's unfair settlement practice of failing to provide Plaintiff a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a}(3}.

39.   State Farm's unfair settlement practice of failing within a reasonable time to affirm or

      deny coverage of the claim to Plaintiff constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a}(4}.

40.   State Farm's unfair settlement practice of refusing to pay Plaintiff's claim without

      conducting a reasonable investigation constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a}(7}.

                   NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                         THE PROMPT PAYMENT OF CLAIMS


                                                8
                                        Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 10 of 42




41.   All allegations above are incorporated herein.

42.   State Farm's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable by TEX. INS. CODE

      §542.060.

43.   State Farm's failure to notify Plaintiff in writing of its acceptance or rejection of the full

      claim within the applicable time constraints constitutes a non-prompt payment in

      violation of TEX. INS. CODE §542.056.

44.   State Farm's delay in paying Plaintiff's claim following receipt of all items, statements, and

      forms reasonably requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                  BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

45.   All allegations above are incorporated herein.

46.   State Farm's conduct constitutes a breach of the common-law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

47.   State Farm's failure to adequately and reasonably investigate and evaluate Plaintiff's

      claim, although, at that time, State Farm knew or should have known by the exercise of

      reasonable diligence that liability was reasonably clear, constitutes a breach of the duty

      of good faith and fair dealing.

                                        DTPA VIOLATIONS

48.   All allegations above are incorporated herein.




                                                9
                                      Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 11 of 42




49.   State Farm's conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act {"DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by State Farm pursuant to the DTPA. Plaintiff has met all conditions

      precedent to bringing this cause of action against State Farm. Specifically, State Farm's

      violations of the DTPA include, without limitation, the following matters:

      A.     By its acts, omissions, failures, and conduct, State Farm has violated sections

             17.46{b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. State Farm's violations

             include without limitation, (1) unreasonable delays in the investigation,

             adjustment, and resolution of Plaintiff's claim, (2) failure to give Plaintiff the

             benefit of the doubt, and (3) failure to pay for the proper repair of Plaintiff's

             property when liability has become reasonably clear, which gives Plaintiff the right

             to recover under section 17.46(b)(2).

      B.     State Farm represented to Plaintiff that the Policy and State Farm's adjusting, and

             investigative services had characteristics or benefits that they did not possess,

             which gives Plaintiff the right to recover under section 17.46(b)(S) of the DTPA.

      C.     State Farm also represented to Plaintiff that the Policy and State Farm's adjusting

             services were of a particular standard, quality, or grade when they were of

             another, in violation of section 17.46(b)(7) of the DTPA.

      D.     Furthermore, State Farm advertised the Policy and adjusting services with the

             intent not to sell them as advertised, in violation of section 17.46(b)(9) of the

             DTPA.



                                              10
                                       Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 12 of 42




      E.      State Farm breached an express warranty that the damages caused by wind and

              hail would be covered under the Policy. This breach entitles Plaintiff to recover

              under sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

      F.      State Farm's actions are unconscionable in that State Farm took advantage of

              Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

              State Farm's unconscionable conduct gives Plaintiff a right to relief under section

              17.50(a)(3) of the DTPA; and

      G.     State Farm's conduct, acts, omissions, and failures, as described in this petition,

              are unfair practices in the business of insurance in violation of section 17.50(a)(4)

              of the DTPA.

50.   Each of the above-described acts, omissions, and failures of State Farm is a producing

      cause of Plaintiff's damages. All of the above-described acts, omissions, and failures were

      committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.

                                             FRAUD

51.   All allegations above are incorporated herein.

52.   State Farm is liable to Plaintiff for common-law fraud.

53.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and State Farm knew

      its representations were false or made recklessly without any knowledge of their truth as

      a positive assertion.



                                               11
                                        Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 13 of 42




54.   State Farm made the statements intending that Plaintiff act upon them. Plaintiff then

      acted in reliance upon the statements, thereby causing Plaintiff to suffer injury

      constituting common-law fraud.

                CAUSES OF ACTION AGAINST DEFENDANT ALLEN ROBERTSON

                   NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES

55.   All allegations above are incorporated herein.

56.   Robertson's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

57.   Robertson is individually liable for his unfair and deceptive acts, irrespective of the fact

      that he was acting on behalf of State Farm, because Robertson is a "person," as defined

      by TEX. INS. CODE §541.002(2).

58.   Robertson knowingly underestimated the amount of damage to the Property. As such,

      Robertson failed to adopt and implement reasonable standards for the investigation of

      the claim arising under the Policy. TEX. INS. CODE §542.003(3).

59.   Furthermore, Robertson did not attempt in good faith to affect a fair, prompt, and

      equitable settlement of the claim. TEX. INS. CODE §542.003(4).

60.   Robertson's unfair settlement practice of failing to provide Plaintiff a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, also constitutes an unfair method of competition and an

      unfair and deceptive act or practice. TEX. INS. CODE §541.060(a)(3).




                                                12
                                      Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 14 of 42




61.   Robertson's unfair settlement practice of failing to attempt in good faith to make a

      prompt, fair, and equitable settlement of the claim, even though liability under the Policy

      was reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                                      DTPA VIOLATIONS

62.   All allegations above are incorporated herein.

63.   Robertson's conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by Robertson pursuant to the DTPA. Plaintiff has met all conditions

      precedent to bringing this cause of action against Robertson. Specifically, Robertson's

      violations of the DTPA include the following matters:

      A.     By this Defendant's acts, omissions, failures, and conduct, Robertson has violated

             sections 17.46(b)(2), (5), and (7) of the DTPA. Robertson's violations include, (1)

             failure to give Plaintiff the benefit of the doubt, and (2) failure to write up an

             estimate reflecting the proper repair of Plaintiff's Property when liability has

             become reasonably clear, which gives Plaintiff the right to recover under section

             17.46(b)(2).

      B.     Robertson represented to Plaintiff that the Policy and his adjusting and

             investigative services had characteristics or benefits they did not possess, which

             gives Plaintiff the right to recover under section 17.46(b)(S) of the DTPA.




                                              13
                                       Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 15 of 42




      C.      Robertson represented to Plaintiff that the Policy and his adjusting services were

              of a particular standard, quality, or grade when they were of another, in violation

              of section 17.46(b){7) of the DTPA.

      D.      Robertson's actions are unconscionable in that Robertson took advantage of

              Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

              Robertson's ur:,conscionable conduct gives Plaintiff a right to relief under section

              17.S0(a){3) of the DTPA; and

      E.      Robertson's conduct, acts, omissions, and failures, as described in this petition,

              are unfair practices in the business of insurance in violation of section 17.S0(a){4)

              of the DTPA.

64.   Each of Robertson's above-described acts, omissions, and failures is a producing cause of

      Plaintiff's damages. All acts, omissions, and failures were committed "knowingly" and

      "intentionally" by Robertson, as defined by the Texas Deceptive Trade Practices Act. TEX.

      BUS. & COM. CODE 17.45.

                                             FRAUD

65.   All allegations above are incorporated herein.

66.   State Farm assigned or hired Robertson to adjust the claim.

           a. Robertson had a vested interest in undervaluing the claims assigned to him by

              State Farm in order to maintain his employment. The disparity in the number of

              damaged items in his report compared to that of Plaintiff's Third-Party Adjuster's

              is evidence of fraud on the part of Robertson. The valuation of damages that were



                                               14
                                         Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 16 of 42




               included in Robertson's report compared to Plaintiff's Third-Party Adjuster's is

               also evidence of fraud on the part of Robertson.

          b. Furthermore, Robertson was aware of Plaintiff's deductible before even visiting

               the Property to conduct the inspection. Robertson had advanced knowledge of

               what amount of damages he needed to find in order to either deny the claim or

               find the claim below the deductible.

          c.   Robertson made misrepresentations as to the amount of damage Plaintiff's

               Property sustained as well as misrepresentations regarding how much it would

               cost to repair the damage to Plaintiff's property.

          d. Robertson made further misrepresentations to Plaintiff during his inspection.

               Robertson used his expertise to fabricate plausible explanations for why visible

               damage to Plaintiff's Property would not be covered under the policy. Such

               misrepresentations include damage to the Property owing from wear and tear,

               damage from a previous claim, and damage of a type not consistent with the type

               of claim that was made.

                                          NEGLIGENCE

67.   All allegations above are incorporated herein.

68.   Robertson was negligent in his actions with regard to his adjusting of Plaintiff's claim and

      violated the standard of care for an insurance adjuster licensed in the state of Texas.

      Those failures include one or more of the following acts or omissions:

         a. Failure to conduct a reasonable inspection;



                                                15
                                        Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 17 of 42




         b. Failure to include covered damage that would be discovered as a result of

              reasonable inspection;

         c.   Failure to identify the proper cause and scope of the damage to Plaintiff's

              Property;

         d. Failure to identify the cost of proper repairs to Plaintiff's Property; and

         e. Failure to communicate to Plaintiff the reasons for specific determinations made

              regarding the inclusion or exclusion of damage to Plaintiff's Property.

69.   Robertson's acts and/or omissions constitute negligence. His conduct was therefore a

      proximate cause of the damages sustained by Plaintiff.

70.   At all relevant times, Robertson was an agent or employee of Defendant State Farm.

71.   Robertson's unreasonable inspection was performed within the course and scope of his

      duties with Defendant State Farm. Therefore, State Farm is also liable for the negligence

      of Robertson through the doctrine of respondeat superior.

                                       GROSS NEGLIGENCE

72.   All allegations above are incorporated herein.

73.   Robertson's actions or omissions constitute gross negligence as defined in TEX. CIV. P. &

      REM. CODE§ 41.001 (ll)(A) and (B):

         a. Robertson's actions, when viewed objectively from the standpoint of the actor at

              the time of their occurrence involves an extreme degree of risk, considering the

              probability and magnitude of potential harm to Plaintiff; and




                                               16
                                       Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 18 of 42




          b. Robertson had actual, subjective awareness of the risk involved but nevertheless

               proceeded with conscious indifference to the rights, safety, and/or welfare of

               Plaintiffs.

74.   Robertson intentionally misrepresented the scope and amount of damages on the

      estimate prepared for Plaintiffs' Property on behalf of State Farm. His estimate was to

      such an extreme degree below what another licensed adjuster would have done in this

      situation (as evidenced by the Third-Party Adjuster's estimate); it was also in complete

      disregard for the risk and harm Plaintiff would suffer if the actual damages to the Property

      were allowed to persist unrepaired.

                                         KNOWLEDGE

75.   Defendants made each of the acts described above, together and singularly, "knowingly,"

      as defined in the Texas Insurance Code, and each was a producing cause of Plaintiff's

      damages described herein.

                                   WAIVER AND ESTOPPEL

76.   Defendants waived and are estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.

                                          DAMAGES

77.   Since the claim was made, State Farm has not properly compensated Plaintiff for all

      necessary repairs made, which are covered under the Policy. This has caused undue




                                               17
                                        Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 19 of 42




      hardship and burden to Plaintiff. These damages are a direct result of Defendants'

      mishandling of Plaintiff's claim in violation of the laws set forth above.

78.   Defendants made the above and other false representations to Plaintiff, either knowingly

      or recklessly, as a positive assertion, without knowledge of the truth. Defendants made

      these false misrepresentations with the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result.

79.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of Defendants have caused Plaintiff's damages, which include, without limitation,

      costs for all necessary repairs required to be made to Plaintiff's Property, and any

      investigative and engineering fees incurred.

80.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiffs bargain, which

      is the amount of Plaintiff's claim, consequential damages, together with attorney's fees.

81.   The damage to Plaintiff's Property is currently estimated at.

82.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed

      pursuant to the Policy, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiff asks for three (3) times Plaintiff's actual

      damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(l).



                                                18
                                      Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 20 of 42




83.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of Plaintiff's claim, plus an eighteen percent (18%} per annum

      penalty on that claim, as damages, as well as pre-judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

84.   For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendants' breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      State Farm owed, and exemplary damages.

85.   Defendants' breach of the common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its

      citizens against by the imposition of exemplary damages. Therefore, Plaintiff seeks the

      recovery of exemplary damages in an amount determined by the finder of fact sufficient

      to punish Defendants for their wrongful conduct and to set an example to deter

      Defendants and others from committing similar acts in the future.

86.   For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

87.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage

      the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of



                                              19
                                        Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 21 of 42




      the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of

      this action, including any appeals to the Court of Appeals and/or the Supreme Court of

      Texas.

88.   As required by Rule 47(b} of the Texas Rules of Civil Procedure, Plaintiff's counsel states that

      the damages sought are in an amount within the jurisdictional limits of this Court. As

      required by Rule 47(c)(3} of the Texas Rules of Civil Procedure, Plaintiff's counsel states that

      Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

      $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

      interest, and attorney fees. A jury will ultimately determine the monetary relief actually

      awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the

      highest legal rate.




                                  REQUESTS FOR DISCLOSURE

89.   Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants

      disclose, within fifty (50} days from the date this request is served, the information or

      material described in Rules 190.2(b)(6} and 194.2.

                                         JURY DEMAND



                                                20
                                          Exhibit A
 Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 22 of 42




90.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Montgomery County, Texas. Plaintiff hereby tenders

       the appropriate jury fee.

                                               PRAYER

       Plaintiff prays that Defendants, State Farm Lloyds and Allen Robertson, be cited and

served to appear, and that upon trial hereof, Plaintiff, Joe Hughes, has and recovers from

Defendants, State Farm Lloyds and Allen Robertson, such sums as would reasonably and justly

compensate Plaintiff in accordance with the rules of law and procedure, as to actual,

consequential, and treble damages under the Texas Insurance Code and Texas Deceptive Trade

Practices Act, and all punitive, additional, and exemplary damages, as may be found. In addition,

Plaintiff requests the award of attorney's fees for the trial and any appeal of this case, for all costs

of Court expended on Plaintiff's behalf, for pre-judgment and post-judgment interest as allowed

by law; and for any other and further relief, at law or in equity, to which Plaintiff, Joe Hughes,

may show Plaintiff is justly entitled.




                                                       Respectfully submitted,

                                                       CHAD T WILSON LAW FIRM PLLC



                                                  21
                             Exhibit A
Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 23 of 42




                                        By: /s/ Chad T. Wilson

                                        Chad T. Wilson
                                        Bar No. 24079587
                                        Tom Landry
                                        Bar No. 24099161
                                        455 East Medical Center Blvd., Suite 555
                                        Webster, Texas 77598
                                        Telephone: (832) 415-1432
                                        Facsimile: (281} 940-2137
                                        eservice@cwilsonlaw.com
                                        cwilson@cwilsonlaw.com
                                        tlandry@cwilsonlaw.com



                                        ATTORNEYS FOR PLAINTIFF




                                   22
                                              Exhibit A
                                                                        Received
         Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 24 of 42and E-Filed for Record
                                                                                                       8/13/2019 12:52 PM
                                                                                                 Melisa Miller, District Clerk
                                                                                                Montgomery County, Texas
                                                                                               Deputy Clerk, Megan Shiflett
                                            CITATION
Cause Number: 19-07-09080

Clerk of the Court                                      Attorney Requesting Service
Melisa Miller
P.O. Box 2985
Conroe, Texas 77305
                                   THE STATE OF TEXAS
NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To:    State Farm Uoyds
       Registered Agent Corporation Service Company
       211 E 7th Street
       Suite 620
       Austin TX 78701-3218


You are hereby commanded to appear by filing a written answer to the Plaintiff's Original Petition,Jury
Demand and Request for Disclosure at or before 10:00 A.M. of the Monday next after the expiration of
twenty days after the date of service of this citation before the Honorable 284th Judicial District Court
Montgomery County, Texas at the Courthouse of said County in Conroe, Texas.

Said Plaintiff's Original Petition, Jury Demand and Request for Disclosure was filed in said court on this
the 2nd day of July, 2019 numbered 19-07-09080 on the docket of said court, and styled, Joe Hughes VS.
State Farm Lloyds, Allen Robertson

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original
Petition, Jury Demand and Request for Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements   of law, and the
mandates thereof, and make due return as the law directs.
             ,




Issued and g~ven.under my hand and seal of said Court at Conroe, Texas on this the 3rd day of July, 2019.




                                                             Ryan Rendon, Deputy
                                                                                   Exhibit A
                      Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 25 of 42


            OFFICER'S RETURN
            Cause No. 19-07-09080                    Court No: 284thJudiciai District Court
            Style:Joe Hughes VS. State Farm Lloyds, Allen Robertson
            To:          State Farm Lloyds
            Address:     Registered Agent Corporation Service Company
                        211 E 7th Street
                         Suite 620
                        Austin TX 78701-3218

            Came to hand th~day        of ~/            ,20tl-, at I Q_ o'clock, and executed in ~
            County, Texas by delivering~         ofthe within named defendants In ,UUiIP, a true copy of this citation
            with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's
            Original Petition, Jury Demand and Re~uest for Disclosure at the following times and places, to wit:
   .t?t J   N~e                         Datey'Time                   . ~ APlace,         Co e and 'stance from.s::0'll'fho~  /}                d   .
..J.«'M".1 ~          ~J              1__   '(;}.p       .-021'/',2' (~~~.                ~~. ~~~,-,".J:~W;~e~· :~L-:_~~~~~~
            Manner of service:        t'A12#¥1/'L~e/~"#~"'~/~                                             J>~
            *And not executed as to the defendants(s)
            The diligence used in finding said defendant(s) being:

            And the cause of failure to execute this process is:

            And information received as to the whereabouts of said defendant (s) being:

            FEES:
            Serving Petition and Copy $                                _
                                                                                                                                D;(iPICElt
            TOTAL
                                                                                                     ~                          County,Texas
                                                                                                    -:      .              l_,       ;Qe~""
            AFFIANT                                                           ~~r<-(               C!_.
                                                                                                0\ la.-i?ld()
            Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with
            Rule 107:the officer, or authorized person who services, or attempts to serve a citation shall sign and
            return. The return must either be verified or be signed under penalty of perjury.

            A return signed under penalty of perjury must contain the
                                J.r
            statement below substantially the fOllowi~orm:
            My full name is           e9i±bQC
                                           Lea. ocR        OrK                                            Declarant! Authorized Process Server
            My date of birth is 5 !/).4!4:   ' and my address is
        5130 LB:s QY~D~r' DciIlQS,TX "1SdYO                                                               ID# & Exp. Of Certification
            I DECLARE UNDER PENALTY OF PERJURY THAT THE
            FOREGOING IS TRUE AND CORRECT                                                                 SWORN AND SUBSCRIBED ON
            Executed in    ::C'"ru v}?                               , County, State of
             --r-p.        , on thtfl        Cfh      day of-.Ju        1 '(                ,20J!l_.            t   lIZ- /ICf
                                                                                                          DATE
         -l\t~~ruk
       C-Declarant! A horized P ocess Server
                                   J_;).
            ID# & Exp. 0

                                                   ",'\'~~~!~II..
                                                  ~'5.,~ ••••v-9.~
                                                                        DAISY GARCIA
                                                  ~?(::.A..:i~~ Notary Public, State of Texas
                                                  ;.~    ...'P{..:'_~!2 Comm. Expires 10-03-2022
                                                   .,.1'>:' • __ • 1(.'"
                                                   ~lltP.rl~\\'-:'   Nota ry I D 131747946
                                            'I,
                                                   Exhibit A
Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 26 of 42

          SENDER: COMPLETE THIS SECTION                                               ..                                  • • •
          • Complete items t, 2, and 3.                                              A    Signature
                                                                                                                                            [J Agent
          • Print your narne.and addres.$ on the reverse
            so that we can return the card to you.
                                                                                     x                                                      [J Addressee
          • Attach this card to the back of the mailpiece,                           B.   Received        ~,J;ee"@wzlafflC.              Date of Delivery
            or on the front if space permits.            '

          1.   Sf;J;_SFarm Llt{jdS          %
                                                                                     D. Is delivery aci<l~ dft~~tem           1? [J Yes
                                                                                        If YES, enter-H&lJ.Je* a'1Idrls\l ~Iow:  0 No


               CORPORA TION SERVICE COMPANY
                   211 E. 7th STREET., #620
               111111111  ~iU~ ilijlfl~f~llll
                 9590 9402 4679 8323 4962 41
                                                                                 3. Service Type
                                                                                 o Adult Signature
                                                                                 o Adult Signature Restricted Delivery
                                                                                 o Certified Mail®
                                                                                 o Certlfled Mall Restricted Delivery
                                                                                                                                o Priority Mall Express®
                                                                                                                                o Registered Mail™
                                                                                                                                o Registered Mail Restricted
                                                                                                                                  Delivery
                                                                                                                                o Return Receipt for
                                                                                                                                   Merchandise
        ----:;:--;---;;-:--:-:---7"""'"-=:----:---:----,.....,.,-:-....".,.----1 0 Collect on Delivery                          t:J Signature Confirmation™
          l!. Article Number . (Transferfrom service labelj                      0 Collect on Delivery Restncted Delivery
                                                                                In          ''''iI                              o Signature Confirmation
                    7019 0140 0000 4210 6825                                                         Iii Restricted Delivery       Restricted Delivery

         PS Forril3811.Juiy 2015 PSN 1530-02~OOO-905a                                                ~----------------------   Domestlc Return Receipt
                                                Exhibit A
       Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page Received
                                                                      27 of 42and E-Filed for Record
                                                                                                       7/30/2019 1:07 PM
                                                                                                Melisa Miller, District Clerk
                                                                                               Montgomery County, Texas
                                                                                              Deputy Clerk, Patricia Morrill

                                            CAUSE NO.19-07-09080

JOE HUGHES,                                       §         IN THE JUDICIAL COURT OF
                                                  §
      PLAINTIFF,                                  §
                                                  §
V.                                                §
                                                  §         MONTGOMERY COUNTY, TEXAS
STATE FARM LLOYDS AND ALLEN                       §
ROBERTSON,                                        §
                                                  §
     DEFENDANTS.                                  §         284th DISTRICT COURT



                             NOTICE OF NON-SUIT WITHOUT PREJUDICE


 TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, Joe Hughes, (“Plaintiff”) and files this Notice of Non-Suit

without Prejudice and respectfully request that the Court dismiss without prejudice all of Plaintiffs’

claims against Defendant, Allen Robertson.

         Plaintiff hereby gives notice to the Court and to all parties that they are taking a non-suit

 without prejudice as to all claims asserted against Allen Robertson immediately upon filing of this

 notice. This Notice does not apply to any claims against Defendant State Farm Lloyds.




               GRANTED
               Signed: 7/30/2019 02:37 PM




                                                  Minute
                                              30th of July, 2019
                                                     Exhibit A
         Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 28 of 42



                                                            Respectfully submitted,

                                                            CHAD T. WILSON LAW FIRM PLLC

                                                            By: /s/ Thomas J. Landry

                                                            Chad T. Wilson
                                                            Bar No. 24079587
                                                            Thomas J. Landry
                                                            Bar No. 24099161
                                                            455 East Medical Center Blvd., Suite 555
                                                            Houston, Texas 77598
                                                            Telephone: (832) 415-1432
                                                            Facsimile: (281) 940-2137
                                                            eservice@cwilsonlaw.com
                                                            cwilson@cwilsonlaw.com
                                                            tlandry@cwilsonlaw.com

                                                            ATTORNEYS FOR PLAINTIFFS




Plaintiff’s Notice of Non-Suit without Prejudice                                                 Page 2


                                                       Minute
                                                   30th of July, 2019
                                         Exhibit A
       Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 29 of 42




                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing Notice of Non-Suit without
 Prejudice has been forwarded to all counsel of record via hand delivery, USPS
 CMRRR, electronic service and/or facsimile on this Tuesday, July 30, 2019.


Via Electronic Service:

State Farm Lloyds
Corporation Service Company
211 East 7th Street, Suite 620
Austin, Texas 78701
Telephone: (214) 732-5000
Facsimile: (844) 236-3646
Email: statefarmclaims@statefarm.com




                                                               /s/ Chad T. Wilson




                                           Minute
                                       30th of July, 2019
                                         Exhibit A
      Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page Received
                                                                     30 of 42and E-Filed for Record
                                                                                                8/16/2019 10:54 AM
                                                                                          Melisa Miller, District Clerk
                                                                                         Montgomery County, Texas
                                                                                        Deputy Clerk, Megan Shiflett

                                   CAUSE NO. 19-07-09080

JOE HUGHES                                       §             IN THE DISTRICT COURT OF
                                                 §
VS.                                              §        MONTGOMERY COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS AND.                           §
ALLEN ROBERTSON                                  §                 284TH JUDICIAL DISTRICT


              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, STATE FARM LLOYDS (hereinafter, “State Farm”), Defendant in the

above-entitled and numbered cause, and files its Original Answer to the allegations contained in

Plaintiff’s Petition, and all subsequent amended or supplemental petitions filed against it and

would show as follows:

                                            I.
                                      GENERAL DENIAL

        1.     State Farm generally denies all of the material allegations contained in Plaintiff’s

Original Petition, and any amendments thereto, and demands strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, State Farm would require Plaintiff to prove

every fact to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

                                           DEFENSES

        2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff lacks proof that any additional damages

resulted from any accidental direct physical loss during the policy period.
                                             Exhibit A
    Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 31 of 42



        3.         Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

Policy in connection with the damages and the insurance claim that give rise to Plaintiff’s claims

in this lawsuit.

        4.         Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

        5.         Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Failure of Policy Considerations/Conditions Precedent. State Farm hereby

asserts all conditions of the Policy at issue including but not limited to all terms, deductibles,

limitations, exclusions, and all “duties after loss.” Specifically, Plaintiff has failed to satisfy the

conditions of the Policy requiring Plaintiff to preserve evidence of the damage, to provide evidence

when reasonably requested, and to mitigate further damage. The Policy states:

                                     SECTION I – CONDITIONS

                   2.     Your Duties After Loss. After a loss to which this insurance may
                          apply, you shall see that the following duties are performed:
                   a.     give immediate notice to us or our agent…
                   b.     protect the property from further damage or loss, make reasonable
                          and necessary temporary repairs required to protect the property,
                          keep an accurate record of repair expenditures;
                                              * * * * *
                   d.     as often as we reasonably require:
                          (1)     exhibit the damaged property;
                          (2)     provide us with records and documents we request and
                                  permit us to make copies
                          (3)     submit to and subscribe, while not in the presence of any
                                  other insured:
                                  (a) statements; and
                                  (b) examinations under oath….
                                          Exhibit A
    Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 32 of 42



       7.      Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

occurrence of wind or wind-driven rain.

       8.      Normal Wear and Tear. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                            SECTION I – LOSSES NOT INSURED

               1. We do not insure for any loss to the property described in Coverage A
                  which consists of, or is directly and immediately caused by, one or more
                  of the perils listed in items a. through n. below, regardless of whether
                  the loss occurs suddenly or gradually, involves isolated or widespread
                  damage, arises from natural or external forces, or occurs as a result of
                  any combination of these:
                                               * * * * *
                  g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                      defect or mechanical breakdown;
                                               * * * * *
                  i. mold, fungus or wet or dry rot….

                   l. settling, cracking, shrinking, bulging, or expansion of pavements,
                      patios, foundation, walls, floors, roofs, or ceilings.

               3. We do not insure under any coverage for any loss consisting of one or
                  more of the items below. Further, we do not insure for loss described
                  in paragraphs 1.and 2. immediately above regardless of whether one or
                  more of the following: (a)directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the
                  loss or any other cause of the loss:

                   b. defect, weakness, inadequacy, fault or unsoundness in:

                          (2) design, specifications, workmanship, construction,
                              grading, compaction;

                          (3) materials used in construction or repair; or

                          (4) maintenance;

                   c. weather conditions.
                                          Exhibit A
      Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 33 of 42




9.      Flood, Surface Water or Neglect. Plaintiff’s claims are barred, in whole or in part,

because the damages and losses alleged in Plaintiff’s Petition, none being admitted, were

proximately caused, in whole or in part, by flood, surface water or neglect. The policy states:

                            SECTION I – LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other cause of the loss; or (c) whether other causes
                  acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural forces, or
                  occurs…
                                               * * * * *
                  c. Water Damage, meaning:
                      (1)     Flood, surface water, waves, tidal water, tsunami, seiche,
                              overflow of a body of water, or spray from any of these, all
                              whether driven by wind or not;
                      (2)     water or sewage from outside the residence premises
                              plumbing system that enters through sewers or drains, or
                              water which enters into and overflows from within a sump
                              pump, sump pump well or any other system designed to
                              remove subsurface water which is drained from the
                              foundation area…
                      (3)     water the below the surface of the ground, including water
                              which exerts pressure on, or seeps or leaks through a
                              building, sidewalk, driveway, foundation, swimming pool or
                              other structure; or
                      (4)     material carried or otherwise moved by any of the water, as
                              described in paragraphs (1) through (3) above.
                                               * * * * *
                  d. Neglect, meaning neglect of the insured to use all reasonable means
                      to save and preserve the property at and after the time of a loss, or
                      when property is endangered.

10.     Personal Property. Plaintiff’s claims are barred, in whole or in part, because the damages

and losses alleged in Plaintiff’s Petition, none being admitted, were not proximately caused, in

whole or in part, by a wind or hail created opening in the roof or a wall. The policy states:
                                         Exhibit A
    Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 34 of 42



               COVERAGE B - PERSONAL PROPERTY

               We insure for accidental direct physical loss to property described in
               Coverage B caused by the following perils, except as provided in
               SECTION I - LOSSES NOT INSURED:

                 d.     Windstorm or hail. This peril does not include loss to property
                        contained in a building caused by rain, snow, sleet, sand or dust.
                        This limitation does not apply when the direct force of wind or hail
                        damages the building causing an opening in a roof or wall and the
                        rain, snow, sleet, sand or dust enters through this opening.


               SECTION I - LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other causes of the loss; or (c) whether other
                  causes acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural or external
                  forces…

       11.     Bona Fide/Legitimate Dispute.         A bona fide and legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

       12.     No Waiver. Plaintiff’s claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any

provision of this policy must be in writing by [State Farm] to be valid. State Farm made no such

waiver in this case.

       13.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiffs prove

State Farm’s liability for punitive damages, and the amount of punitive damages, if any, by clear
                                          Exhibit A
    Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 35 of 42



and convincing evidence, any award of punitive damages would violate State Farm’s due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.


       14.     Written Notice of Claim. Defendant specifically denies that Plaintiff provided

State Farm with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided

by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiff, he is

barred from recovering under Chapter 542 of the Texas Insurance Code. Defendant also

specifically denies that the Policy obligated State Farm to inform Plaintiff that written notice of

the claim was required, and Defendant specifically denies that it was under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

       15.     Chapter 542A. Defendant asserts the limitations on the recovery of attorneys’

fees, if any, as per TEX. INS. CODE § 542A.007.

                                            III.
                                      RIGHT TO AMEND

       16.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.

                                             IV.
                                        JURY DEMAND

       17.     State Farm demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiff take nothing and that
                                         Exhibit A
    Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 36 of 42



Defendant recover its costs, fees, and expenses, and for such other further relief to which

Defendant may show itself to be justly entitled, both in law and at equity.

                                             Respectfully submitted,

                                             GERMER PLLC


                                             By:____________________________
                                                DALE M. “RETT” HOLIDY
                                                State Bar No. 00792937
                                                America Tower
                                                2929 Allen Parkway, Suite 2900
                                                Houston, Texas 77019
                                                (713) 650-1313 - Telephone
                                                (713) 739-7420 - Facsimile
                                                rholidy@germer.com

                                             ATTORNEY FOR DEFENDANT,
                                             STATE FARM LLOYDS
                                         Exhibit A
    Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 37 of 42



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 16th day of August, 2019.

                                                             VIA E-SERVICE
       Chad T. Wilson
       Tom Landry
       CHAD T. WILSON LAW FIRM PLLC
       455 East Medical Center Blvd., Suite 555
       Webster, Texas 77598




                                              DALE M. “RETT” HOLIDY
                                                                    Exhibit A
             Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 38 of 42


         Envelope ID :36024871


Case Number : 19-07-09080


Case Type

Jurisdiction : Montgomery County - 284th Judicial District Court          Case Category : Civil - Contract

Case Type : Debt/Contract - Debt/Contract < $200,000                      Filer Type : Not Applicable

Payment Account: File & ServeXpress CC                                    Attorney : James Tatem

Case Number: 19-07-09080

Client Matter ID: 99287                                                   Date Filed: 8/16/2019 10:54:38 AM




Parties              3

          Sending Party                                Party Type                      Name                               Address

                                                                                                             24927 Birdies Green , San Antonio
                                           Defendant                      Allen Robertson
                                                                                                             , Texas , 78258

                                                                                                             Registered Agent, Corporation Serv
                                                                                                             ice Company , 211 E. 7th Street Sui
                                           Defendant                      State Farm Lloyds
                                                                                                             te 620 , Austin , Texas , 78701-321
                                                                                                             8

                                                                                                             455 E Medical Center Blvd, Ste 55
                                           Plaintiff                      Joe Hughes
                                                                                                             , Webster , Texas , 77598




Documents

            Filing          Filing             Original       Converted   Stamped           Optional     Document       Document
 Status                                                                                                                                   Fees
            Code          Description         Document        Document    Document          Services     Category       Description

           Answer/
           Respon
Submitt                  Defendant Sta                                                                                 Defendant Sta
           se (Lea                           Hughes - An
ed                       te Farm Lloyd                                                                  Contains sen   te Farm Lloyd
           d Docu                            swer for Stat                                                                               $0.00
                         s' Original Ans                                                                sitive data    s' Original Ans
cancel     ment)                             e Farm.pdf
                         wer                                                                                           wer
           Note to
           Clerk:
                                                                  Exhibit A
                Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 39 of 42
                Filing         Filing         Original         Converted       Stamped       Optional     Document         Document
 Status                                                                                                                                    Fees
                Code         Description     Document          Document        Document      Services     Category         Description

               No Fee
               Docum
 Submitt       ents (Le                     Hughes - Jur
 ed                         Demand for J                                                    Jury Fee(1   Contains sen     Demand for J
               ad Doc                       y Demand.p                                                                                    $40.00
                            ury Trial                                                       * $40.00)    sitive data      ury Trial
 cancel        ument)                       df
               Note to
               Clerk:



Responsible for Filing Fees : State Farm Lloyds
Send Accepted Notifications To:


Service Contact 7

    e-Serve                   Name          Email Address             Public              Attached To            Status          Date Opened

                         Candace McCull    cmccullough@cwils
      Yes                                                               Yes                               Sent                 Unopened
                         ough              onlaw.com

                                           cwilson@cwilsonla
      Yes                Chad Wilson                                    Yes                               Sent                 Unopened
                                           w.com

                         Christine Herna   chernandez@germ
      Yes                                                               Yes         State Farm Lloyds     Sent                 Unopened
                         ndez              er.com

                                           cwallace@germer.c
          No             Cynthia Wallace                                Yes         State Farm Lloyds                          Unopened
                                           om

                                           eservice@cwilsonla
      Yes                Firm Service                                   Yes                               Sent                 Unopened
                                           w.com

                                           jtatem@germer.co
          No             Jim Tatem                                      Yes         State Farm Lloyds                          Unopened
                                           m

                                           tlandry@cwilsonla
      Yes                Thomas Landry                                  Yes                               Sent                 Unopened
                                           w.com




Fees Calculation

 Allowance Charge Reason                                                                                  Amount

                                                      Case Initiation Fee($)                                $0.00

                                                   Optional Service Fee($)                                 $40.00

                                                      Total Service Fees($)                                 $0.00

                                                  Total Service Tax Fees($)                                 $0.00

                                                       Convenience Fee($)                                   $1.23

                                             Total Provider Service Fees($)                                 $2.24

                                                 Total Provider Tax Fees($)                                 $0.18
                                             Exhibit A
           Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 40 of 42
Allowance Charge Reason                                           Amount

                             Total Court Service Fees($)           $0.00

                                          Total Fees($)            $43.65
                                                                                 Page 1 of 2
                                                                     Exhibit A
             Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 41 of 42


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                     Location : All Courts Help

                                                           REGISTER OF ACTIONS
                                                                     CASE NO. 19-07-09080

Joe Hughes VS. State Farm Lloyds, Allen Robertson                             §                                     Contract
                                                                              §                         Case Type: Consumer/Comm/Debt
                                                                              §                                     >$100,000 but <$200,000
                                                                              §                         Date Filed: 07/02/2019
                                                                              §                           Location: 284th Judicial District Court


                                                                      PARTY INFORMATION

                                                                                                                          Attorneys
Defendant       Robertson, Allen
                 24927 Birdies Green
                 San Antonio, TX 78258


Defendant       State Farm Lloyds                                                                                         Dale M Holidy
                 Registered Agent, Corporation Service                                                                     Retained
                Company                                                                                                   713-650-1313(W)
                 211 E. 7th Street
                 Suite 620
                 Austin, TX 78701-3218


Plaintiff       Hughes, Joe                                                                                               Chad T. Wilson
                 455 E Medical Center Blvd, Ste 555                                                                        Retained
                 Webster, TX 77598                                                                                        832-415-1432(W)


                                                              EVENTS & ORDERS OF THE COURT

           DISPOSITIONS
07/30/2019 Partial Dismissal (Judicial Officer: Bays, Kristin)
               Comment (Notice of Non-Suit without Prejudice (as to Defendant Allen Robertson only))


             OTHER EVENTS AND HEARINGS
07/02/2019   Original Petition (OCA)
07/02/2019   E-Filed Original Petition Document
07/02/2019   Jury Trial Requested
07/02/2019   Jury Fee Paid
07/02/2019   Request For Service
07/03/2019   Citation
                Robertson, Allen                                        Unserved
07/03/2019   Citation
                State Farm Lloyds                                       Unserved
07/30/2019   Order Granting Nonsuit
07/30/2019   E-Notice Envelope Number:
08/02/2019   Affidavit
08/13/2019   Return of Service
08/15/2019   Motion (No Fee)
08/15/2019   Proposed Order
08/15/2019   Notice
08/16/2019   Original Answer
08/16/2019   Jury Trial Requested
08/16/2019   Jury Fee Paid
08/16/2019   Docket Control Order
08/30/2019   Submission (9:00 AM) (Judicial Officer Bays, Kristin)
02/18/2020   Jury Trial (9:00 AM) (Judicial Officer Bays, Kristin)


                                                                     FINANCIAL INFORMATION



              Defendant State Farm Lloyds
              Total Financial Assessment                                                                                                             40.00
              Total Payments and Credits                                                                                                             40.00
              Balance Due as of 08/29/2019                                                                                                            0.00

08/16/2019 Transaction Assessment                                                                                                                     40.00
08/16/2019 E-File Electronic Payment Receipt # 2019-242436                                   State Farm Lloyds                                      (40.00)



              Plaintiff Hughes, Joe
              Total Financial Assessment                                                                                                            348.00
              Total Payments and Credits                                                                                                            348.00
              Balance Due as of 08/29/2019                                                                                                            0.00




http://odyssey.mctx.org/Unsecured/CaseDetail.aspx?CaseID=2315130                                                                          8/29/2019
                                                                                 Page 2 of 2
                                                                Exhibit A
             Case 4:19-cv-03274 Document 1-2 Filed on 08/29/19 in TXSD Page 42 of 42


07/02/2019    Transaction Assessment                                                           332.00
07/02/2019    E-File Electronic Payment Receipt # 2019-237510               Hughes, Joe      (332.00)
07/03/2019    Transaction Assessment                                                            16.00
07/03/2019    E-File Electronic Payment Receipt # 2019-237551               Hughes, Joe       (16.00)




http://odyssey.mctx.org/Unsecured/CaseDetail.aspx?CaseID=2315130                          8/29/2019
